conclusively establishes Christopherson's conviction of serious crimes
                   warranting a temporary suspension. 2 See            SCR 111(1), (6), (7).
                   Accordingly, we temporarily suspend Christopherson from the practice of
                   law and refer this matter to the Southern Nevada Disciplinary Board for
                   the initiation of formal disciplinary proceedings in which the sole issue to
                   be determined is the extent of discipline to be imposed. See SCR 111(8).
                                    It is so ORDERED.



                                                                                    ,   J.
                                                        Gibbons


                                                                                    ,   J.
                                                        Douglas


                                                                                    ,   J.
                                                        Saitta


                   cc: Glenn M. Machado, Assistant Bar Counsel
                        Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                         Kimberly K. Farmer, Executive Director, State Bar of Nevada
                         Ian Christopherson
                         Perry Thompson, Admissions Office, United States Supreme Court


                         2 Christopherson  has filed a letter indicating that he does not oppose
                   a temporary suspension "pending resolution of [his] appeal." The letter
                   also appears to briefly address the merits of Christopherson's federal
                   appeal and express difficulties he is having addressing his legal matters
                   from prison. To the extent that Christopherson's letter requests any relief
                   related to his federal appeal or his incarceration, we note that this
                   proceeding is not the appropriate forum to address such concerns, and we
                   will take no further action with respect to the letter filed on June 5, 2013.



  SUPREME COURT
         OF
      NEVADA

                                                          2
 (0) 1947A     a




i'IMMN/BWMIfflitkAlrvf,Mt.   g?1M